In an action to impose a constructive trust on certain real property, the plaintiff appeals, as limited by her brief, from so much of an order of the Supreme Court, Queens County (Dye, J.), dated October 29, 2003, as granted that branch of the defendant’s motion which was for her attorneys to pay restitution pursuant to CELR 5015.
Ordered that the appeal is dismissed, without costs or disbursements, as the plaintiff is not aggrieved by the portion of the order appealed from (see CELR 5511).
The plaintiff appeals, as limited by her brief, from so much of the order as granted that branch of the defendant’s motion which was for her attorney to pay restitution pursuant to CELR 5015. Thus, the appeal must be dismissed as the plaintiff is not aggrieved by that portion of the order (see CELR 5511). Ritter, J.E, S. Miller, Goldstein and Fisher, JJ, concur.